Exhibit 10.3

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

LOGO [g60821g51m17.jpg]

GLOBAL PLAYSTATION®3 FORMAT

LICENSED PUBLISHER AGREEMENT

EA INTERNATIONAL

(STUDIO AND PUBLISHING) LIMITED

 

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION:

   PAGE: 1.   DEFINITION OF TERMS    2 2.   LICENSE    5 3.   DEVELOPMENT AND
DISTRIBUTION OF LICENSED PRODUCTS    5 4.   ONLINE GAMEPLAY    7 5.  
LIMITATIONS ON LICENSES; RESERVATION OF RIGHTS    7 6.   QUALITY STANDARDS FOR
LICENSED PRODUCTS    9 7.   MANUFACTURE OF DISC PRODUCTS    10 8.   MARKETING OF
LICENSED PRODUCTS    12 9.   PAYMENTS    13 10.   REPRESENTATIONS AND WARRANTIES
   14 11.   INDEMNITIES; LIMITED LIABILITY    16 12.   INFRINGEMENT OF SCE
INTELLECTUAL PROPERTY RIGHTS BY THIRD PARTIES    18 13.   CONFIDENTIALITY    18
14.   TERM RENEWAL AND TERMINATION    22 15.   EFFECT OF EXPIRATION OR
TERMINATION    24 16.   MISCELLANEOUS PROVISIONS    26

 

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

GLOBAL PLAYSTATION® 3 FORMAT

LICENSED PUBLISHER AGREEMENT

This Global PlayStation®3 Format Licensed Publisher Agreement (the “Agreement”)
is entered into on 17 December 2008 by and between SONY COMPUTER ENTERTAINMENT
EUROPE LIMITED, with offices at 10 Great Marlborough Street, London W1F 7LP (
“the SCE Company”) and EA International (Studio and Publishing) Limited, with
offices at Clarendon House, 2 Church Street, Hamilton HM11, Bermuda (
“Publisher”).

The SCE Company’s parent company, Sony Computer Entertainment Inc. (“SCEI”), has
designed and developed certain core technology of or concerning the System.

The SCE Company has the right to grant non-exclusive licenses to qualified
entities regarding certain intellectual property rights with respect to the
System.

Publisher desires to be granted a non-exclusive license to publish, develop,
have manufactured, market, advertise, distribute and sell Licensed Products in
accordance with the provisions of this Agreement and the provisions of the
Regional Rider that is attached hereto and incorporated herein by reference, and
the SCE Company is willing, in accordance with the terms and subject to the
conditions of this Agreement and the Regional Rider, to grant Publisher such a
license.

In consideration of the representations, warranties and covenants contained
herein and in the Regional Rider, and other good and valuable consideration,
Publisher and the SCE Company hereby agree as follows:

 

1. Definition of Terms.

1.1 “Advertising Materials” means any advertising, marketing, merchandising,
promotional, contest-related, public relations (including press releases),
display, point of sale or website materials regarding or relating to the
Licensed Products or depicting any of the Licensed Trademarks. Advertising
Materials include any advertisements in which the System is displayed, referred
to, or used, including giving away any unit(s) of the System as prizes in
contests or sweepstakes and the public display of the System in product
placement opportunities.

1.2 “Affiliate” means, as applicable, either Sony Computer Entertainment America
Inc. (“SCEA”), Sony Computer Entertainment Inc. (“SCEI”) and Sony Computer
Entertainment Europe Ltd. (“SCEE”), any subsidiary of the

foregoing, or any other entity as may be established from time to time and
becomes a part of the Sony Computer Entertainment Group.

1.3 “Attribution Line” means the legal attribution line used on Advertising
Materials, which shall be substantially similar to the following: “Product
copyright and trademarks are the property of the respective publisher or its
licensors.”

1.4 “Designated Manufacturing Facility” means a manufacturing facility that is
designated by the SCE Company, in its sole discretion, to manufacture Disc
Products or any of their component parts.

1.5 “Development System Agreement” means an agreement entered into between the
SCE Company and a Licensed Publisher or other licensee regarding the sale,
lease,


 

Sony Computer Entertainment Europe

GLPA

   2    CONFIDENTIAL



--------------------------------------------------------------------------------

loan or license of Development Tools.

1.6 “Development Tools” means the PlayStation 3 development tools sold, leased,
loaned or licensed solely for use in the development of Executable Software.

1.7 “Disc Products” means the Executable Software on PS3 Format Discs,
Advertising Materials, Packaging, Printed Materials and Product Information
relating to any individual title which shall consist of one application software
product per Unit. Disc Products may, but need not, be designed to allow Online
Gameplay.

1.8 “Effective Date” is the date specified in the preamble of this Agreement.

1.9 “Executable Software” means software in final object code form that is
designed for use and operation exclusively on the System which consists of
Publisher Software and any SCE Materials and constitutes a complete, standalone
videogame.

1.10 “Guidelines” means any guidelines or specifications of the SCE Company with
respect to the development, manufacture and publishing of Licensed Products,
including any requirements regarding the development of Executable Software, the
display of the Licensed Trademarks in any Licensed Products and related
Advertising Materials, or the protection of any of the SCE Intellectual Property
Rights, which may be set forth in the Technical Requirements Checklist,
Corporate Identity Guidelines or in any other documentation provided to
Publisher by the SCE Company. Guidelines shall be comparable to the guidelines
and specifications applied by the SCE Company to its own software products for
the System. All Guidelines may be modified, supplemented or amended by any
Affiliate from time to time upon reasonable notice to Publisher. Guidelines are
incorporated into and form a part of this Agreement.

1.11 “Licensed Developer” means an entity that has signed a Licensed Developer
Agreement with any Affiliate.

 

1.12 “Licensed Developer Agreement” or “LDA” means a valid and current license
agreement authorizing the development of software for the System, fully executed
between a Licensed Developer and an Affiliate.

1.13 “Licensed Products” means Disc Products and Online Products, including any
Publisher demonstration discs.

1.14 “Licensed Publisher” means an entity that has signed a Licensed Publisher
Agreement with an Affiliate.

1.15 “Licensed Publisher Agreement” or “LPA” means a valid and current license
agreement for the publishing, development, manufacture, marketing, advertising,
distribution and sale of Licensed Products, fully executed between a Licensed
Publisher and an Affiliate.

1.16 “Licensed Trademarks” means the trademarks, service marks, trade dress,
logos, icons and other indicia designated in the Guidelines or otherwise for use
on, in or otherwise in connection with Licensed Products. The Licensed
Trademarks (or any part thereof) are subject to change during the term of this
Agreement and may be modified, supplemented or amended by any Affiliate (as
applicable) from time to time upon reasonable notice to Publisher.

1.17 “Master Disc” means a recordable Blu-Ray disc in the form requested by the
SCE Company containing final pre-production Executable Software.

1.18 “Online Gameplay” means the capability to operate and interact with the
Executable Software associated with a Licensed Product used on a System that is
connected to the Internet or any other network and which may allow an end user
to participate in a game or gameplay with another end user (or other end users)
across the Internet or any other network.

1.19 “Online Products” means (i) enhancements, improvements, additions, patches,
and updates, including characters, artifacts, scripts, levels, modifications,
player


 

Sony Computer Entertainment Europe

GLPA

   3    CONFIDENTIAL



--------------------------------------------------------------------------------

statistics and gameplay data, used in conjunction with a related Disc Product or
the Executable Software referred to in paragraph (ii) below and distributed
electronically to any end users after sale or distribution of a Unit of such
Disc Product, or such Executable Software; and (ii) Executable Software
distributed electronically to end-users. Online Products may, but need not, be
designed to allow Online Gameplay.

1.20 “Packaging” means, with respect to each Disc Product, the carton,
containers, cases, edge labels, wrapping materials, security seals and other
proprietary labels and trade dress elements and wrapping materials of or
concerning the Disc Products (and all parts of any of the foregoing) but
specifically excluding Printed Materials and PlayStation 3 Format Discs.

1.21 “PlayStation 3 Format Disc” means the disc media formatted for use with the
System.

1.22 “Printed Materials” means all artwork and mechanicals for the disc label
for each PlayStation 3 Format Disc and for the Packaging relating to any of the
Disc Products, and all instructional manuals, liners, inserts, and any other
materials and user information within or attached to the Packaging and
distributed as part of the Disc Products.

1.23 “Product Information” means any information owned or licensed by Publisher
relating to any of the Licensed Products, including demos, videos, hints and
tips, artwork, depictions of Disc Product cover art and videotaped interviews.

1.24 “Product Proposal” means a written proposal prepared by a Licensed
Publisher and submitted to the SCE Company under the Guidelines regarding the
concept and design for a Licensed Product.

1.25 “Publisher Software” means any software including incorporated audio and
visual material developed by Publisher under this Agreement or an LDA, and does
not include any

SCE Materials.

1.26 “Publisher Intellectual Property Rights” means those worldwide intellectual
property rights, current or future, that are owned and controlled by Publisher,
including rights in or related to patents, inventions, designs, copyrights,
databases, trademarks, service marks, trade names, trade dress, mask work
rights, utility model rights, trade secret rights, technical information,
know-how, and the equivalents of the foregoing under the laws of any
jurisdiction and any other intellectual property rights recognized in the
Territory (including all registrations, applications to register and rights to
apply for registration of same), that relate to the Publisher Software,
Packaging, Product Information, Printed Materials, Advertising Materials or
other materials.

1.27 “Purchase Order” means a written purchase order issued by Publisher
pursuant to Section 7.8.1, regarding the purchase of Disc Products that conform
to the Guidelines and other terms and conditions imposed by the SCE Company or
any Designated Manufacturing Facility.

1.28 “Regional Rider” means the additional set of binding terms and which are
appended to and form part of this Agreement, and which are applicable to the
Territory.

1.29 “SCE Confidential Information” means the term as defined in Section 13.1.1.

1.30 “SCE Intellectual Property Rights” means those worldwide intellectual
property rights, current or future, including rights in or related to patents,
inventions, designs, copyrights, databases, trademarks (including the Licensed
Trademarks), service marks, trade names, trade dress, mask work rights, utility
model rights, trade secret rights, technical information, know-how, and the
equivalents of the foregoing under the laws of any jurisdiction, and any other
intellectual property rights recognized in the Territory (including all
registrations, applications to register and rights to apply for registration of
the same), for their full term including all


 

Sony Computer Entertainment Europe

GLPA

   4    CONFIDENTIAL



--------------------------------------------------------------------------------

renewals and extensions, that relate to the SCE Materials, the System, the
design and development of Licensed Products compatible with the System, and any
SCE Confidential Information.

1.31 “SCE Materials” means any data, object code, source code, firmware,
documentation (or any part(s) of any of the foregoing) or information relating
to the System or the development of interactive entertainment products
compatible with the System, selected in the sole judgment of the SCE Company,
which are directly or indirectly provided or supplied by any Affiliate to
Publisher. SCE Materials shall not include any hardware portions of the
Development Tools, but shall include firmware in such hardware.

1.32 “System” means the PLAYSTATION®3 computer entertainment system.

1.33 “Term” means the period from the Effective Date until March 31, 2012.

1.34 “Territory” means the term as defined in the Regional Rider.

1.35 “Unit” means an individual copy of a specific Disc Product regardless of
the number of PlayStation 3 Format Discs that are contained within and are part
of such Disc Product.

2. License.

2.1 License Grant. The SCE Company grants to Publisher, for the Term and
throughout the Territory, and in accordance with the other terms, limitations
and conditions referenced herein, a non-exclusive, non-transferable license
under the SCE Intellectual Property Rights, without the right to sublicense
(except as specifically provided herein), to use SCE Materials as follows:
(i) to develop and publish Licensed Products and to enter into agreements with
Licensed Developers and other approved third parties, where the SCE Company
requires such approval, subject to Section 3.2, to develop Licensed Products;
(ii) to have Disc Products manufactured by Designated Manufacturing Facilities;
(iii) to

market, advertise, promote, sell and distribute Disc Products directly to end
users or to third parties for distribution to end users; (iv) to market,
advertise and promote, and, pursuant to a separate online distribution
agreement(s) with the SCE Company or any Affiliate, to distribute Online
Products to end users over the PlayStation®Network; (v) to use the Licensed
Trademarks only in connection with the manufacturing, marketing, packaging,
advertising, promotion, sale and distribution of the Licensed Products; and
(vi) to sublicense end-user customers the right to use the Licensed Products for
personal, noncommercial purposes in conjunction with the System only, and not
with other devices or for public performance.

2.2 Separate PlayStation Agreements. Unless specifically set forth in this
Agreement, all terms used herein are specific to the System and the attendant
SCE Company licensing program. Licenses relating to the original PlayStation, PS
One, PlayStation 2 or PlayStation Portable game consoles are subject to separate
agreements with the SCE Company (or any Affiliate, as applicable), and any
license of rights to Publisher under such separate agreements shall not confer
on Publisher any rights with respect to the System and vice versa.

3. Development and Distribution of Licensed Products.

3.1 Right to Develop. The SCE Company grants Publisher the right to purchase,
lease or borrow, as applicable, certain hardware devices and license certain
software tools and utilities that comprise the Development Tools, as is
appropriate, from the SCE Company or its designee, pursuant to a separate
Development System Agreement with the SCE Company or a separate rider to this
Agreement, which hardware and software components may be used by Publisher only
in connection with the development of Licensed Products pursuant to Section 2.1.
In developing Executable Software (or portions thereof), Publisher and any
third-party Licensed Developers with whom Publisher contracts shall fully comply
in all respects with all Guidelines, including technical specifications. In the
event that Publisher uses any third-party tools to develop Executable Software
or any portion thereof,


 

Sony Computer Entertainment Europe

GLPA

   5    CONFIDENTIAL



--------------------------------------------------------------------------------

Publisher shall be responsible at Publisher’s sole risk and expense for ensuring
that it has obtained all necessary licenses for any such use.

3.2 Subcontractors. Publisher may retain subcontractors who provide services
which do not require access to SCE Materials or SCE Confidential Information
without prior approval. Otherwise, Publisher may retain subcontractor(s) to
assist with the development, publication and marketing of Licensed Products (or
portions thereof) which have signed (i) an LPA or LDA with the SCE Company (the
“PlayStation 3 Agreement”) in full force and effect throughout the term of such
development, publishing and marketing services or (ii) if required by the SCE
Company, an SCE Company-approved subcontractor agreement (“Subcontractor
Agreement”), and the SCE Company has approved such subcontractor in writing
(which approval shall be in the SCE Company’s sole discretion). Publisher shall
not disclose to any subcontractor any of the SCE Confidential Information,
including any SCE Materials, unless and until either a PlayStation 3 Agreement
or any required Subcontractor Agreement has been executed and approved by the
SCE Company. Publisher shall be solely responsible for verifying that all third
parties that contribute to the development of any Licensed Product, or component
thereof, satisfy the requirements of clause (i) or (ii) of this Section 3.2.
Notwithstanding any consent which may be granted by the SCE Company for
Publisher to employ any such permitted subcontractor(s), or any such separate
agreement(s) that may be entered into by Publisher with any such permitted
subcontractor, Publisher shall remain fully liable for its compliance with all
of the provisions of this Agreement and for the compliance of any and all
permitted subcontractors with the provisions of any agreements entered into by
such subcontractors in accordance with this Section. Publisher shall use best
efforts to cause all subcontractors that it retains in furtherance of this
Agreement to comply in all respects with the terms and conditions of this
Agreement, and hereby unconditionally guarantees all obligations of its
subcontractors. The SCE Company may subcontract any of its

rights or obligations hereunder.

3.3 Form of Distribution. Executable Software distributed physically to end
users and demonstration discs shall be in the form of PlayStation 3 Format Discs
only. Publisher shall not, directly or indirectly, incorporate more than one
Disc Product in a single Unit, or package or bundle Units of any Disc Product
with any other goods or services, without the SCE Company’s prior written
consent. Online Products, Online Gameplay and any services associated with
Online Gameplay, including subscriptions, shall be distributed or made available
electronically, including by wireless distribution, to end users over the
PlayStation®Network only, unless the SCE Company gives express written consent
to another manner of distribution on SCE Company standard terms or otherwise as
agreed. Notwithstanding this limitation, Publisher may electronically transmit
Executable Software from site to site, or from machine to machine over a
computer network, for the sole purposes of facilitating development and for
testing to be carried out under Section 6; provided that no right of
retransmission shall attach to any such transmission, and provided further that
Publisher shall use reasonable security measures customary within the high
technology industry to reduce the risk of unauthorized interception or
retransmission of such transmissions.

3.4 Distribution Channels for Disc Products. Publisher may use such distribution
channels to distribute Disc Products as Publisher deems appropriate, including
the use of third-party distributors, resellers, dealers and sales
representatives. In the event that the SCE Company permits Publisher to have any
of its Disc Products published by another Licensed Publisher, Publisher must, in
addition to complying with Section 3.2, provide the SCE Company with advance
written notice of such arrangement, including the name of the Licensed Publisher
and any additional information requested by the SCE Company regarding the nature
of the distribution services that would be provided by such third-party Licensed
Publisher prior to manufacture of the Disc Product.


 

Sony Computer Entertainment Europe

GLPA

   6    CONFIDENTIAL



--------------------------------------------------------------------------------

4. Online Gameplay.

4.1 Access to and Maintenance of Online Gameplay. Publisher shall maintain
servers hosting Online Gameplay for the periods specified in the Guidelines.
Publisher, or, at the SCE Company’s option, the SCE Company or its Affiliate,
shall provide notice to consumers in a clear and conspicuous manner via one of
the methods listed in Section 4.3 any permanent shutdown to a server hosting or
supporting Online Gameplay no later than three (3) months prior to any shutdown.

4.2 Publisher Online Designee. Publisher shall appoint a dedicated contact
person for its Licensed Products designed to allow Online Gameplay, who shall
act as a liaison between the SCE Company and Publisher for all online matters
relating to Licensed Products designed to allow Online Gameplay. Publisher’s
designee shall also be responsible for ensuring that all terms and conditions
relating to the online elements of the Licensed Products are complied with.
Publisher shall give the SCE Company ten (10) days’ written notice prior to any
change in designee.

4.3 Online Legal Compliance. Licensed Products designed for Online Gameplay must
include a legal disclosure enumerating end user, privacy and moderation policies
and age rating (collectively, “Online Terms”) prior to allowing any end users to
engage in Online Gameplay for the first time for a particular user or as
otherwise required by law. The SCE Company reserves the right to review
Publisher’s Online Terms, but shall have no liability for content of Publisher’s
Online Terms. Online Terms shall either be coded into the applicable Licensed
Product or available on the server hosting Online Gameplay in such a way that an
end user must agree to it prior to accessing and engaging in Online Gameplay.
Online Terms must comply with the Guidelines. Publisher must inform all end
users engaging in or accessing Online Gameplay if any personally identifying
information will be collected, how it will be collected, and how it will be
used.

 

4.4 Publisher Liability for Online Gameplay. Publisher shall bear exclusively
all responsibility and liability for any features or capability of Licensed
Products related to Online Gameplay, including Online Gameplay between
territories using different television standards, whether PAL, NTSC or
otherwise.

5. Limitations on Licenses; Reservation of Rights.

5.1 Application of Council Directive 91/250/EEC. The limitations set forth in
Section 5 shall be subject to Council Directive 91/250/EEC in a Territory or any
part thereof in which that Directive has been implemented.

5.2 Reverse Engineering Prohibited. Publisher shall not directly or indirectly
disassemble, decrypt, electronically scan, peel semiconductor components,
decompile, or otherwise reverse engineer in any manner or attempt to reverse
engineer or otherwise derive any source code from, all or any portion of the SCE
Materials, or permit, assist or encourage any third party to do so.

5.3 Limitation on Creation of Derivative Works. Publisher shall not use, modify,
reproduce, sublicense, distribute, create derivative works from, or otherwise
provide to third parties, the SCE Materials, in whole or in part, other than as
expressly set forth herein without the SCE Company’s prior written consent.

5.4 Limitation on Examination and Study of Tools. Publisher may study the
performance, design and operation of the Development Tools solely for the
limited purposes of developing and testing Publisher Software, or to develop
tools to assist Publisher with the development and testing of Publisher
Software. Any tools developed or derived by Publisher as a result of studying
the performance, design or operation of the Development Tools shall be
considered derivative works of the SCE Materials and shall be owned by the SCE
Company, but may be treated as trade secrets of


 

Sony Computer Entertainment Europe

GLPA

   7    CONFIDENTIAL



--------------------------------------------------------------------------------

Publisher. This section shall govern any conflict with a similar provision in
any separate agreement.

5.5 Limitations Regarding Content of Licensed Products. No rights are granted
under this Agreement with respect to non-game products or products which contain
significant elements of, or are a hybrid with, audio or video profile products.
No rights are granted under this Agreement with respect to serving or providing
in-game dynamic advertisements. Licensed Products may contain in-game static
advertisements, subject to the Guidelines.

5.6 Reservation of SCE Company’s Rights.

5.6.1 Limitations on Use of SCE Materials and SCE Intellectual Property Rights.
This Agreement does not grant any right or license under, and Publisher shall
not use, any SCE Confidential Information, the SCE Materials, or any of the SCE
Intellectual Property Rights except as expressly authorized hereunder and in
strict compliance with the terms and conditions of this Agreement. No other
right or license is to be implied by or inferred from any provision of this
Agreement or the conduct of the parties. In particular, Publisher shall not use
the Executable Software, SCE Materials or SCE Confidential Information (or any
portion of any of the foregoing) in connection with the development of any
software for any emulator or other computer hardware or software system. In no
event shall Publisher patent any tools, methods, or applications, created,
developed or derived from SCE Materials. Publisher shall not make available to
any third party any tools developed or derived from the study of the Development
Tools without the SCE Company’s express written permission. Use of such tools
shall be strictly limited to the creation or testing of Licensed Products and
any other use, direct or indirect, of such tools is strictly prohibited.
Moreover, Publisher shall bear all risks arising from incompatibility of its
Licensed Product and the System resulting from use of Publisher-created tools.
The

burden of proof under this Section shall be on Publisher, and the SCE Company
reserves the right to require Publisher to furnish evidence satisfactory to the
SCE Company that Publisher has complied with this Section.

5.6.2 Ownership and Protection of SCE Materials and SCE Intellectual Property
Rights. All rights with respect to the SCE Materials and the System, including
all of the SCE Intellectual Property Rights, are the exclusive property of the
SCE Company or its Affiliates. Publisher shall not do or cause to be done any
act or thing in any way impairing or tending to impair any of the SCE Company’s
rights, title or interests in or to the SCE Materials or the SCE Intellectual
Property Rights. Publisher shall take all steps as the SCE Company may
reasonably require for the protection and maintenance of the SCE Intellectual
Property Rights, including executing licenses or obtaining registrations.
Publisher shall not register any trademark in its own name or in any other
person’s name, or use, or obtain rights to use Internet domain names or
addresses, which are identical or similar to, or are likely to be confused with
any of the Licensed Trademarks or any other trademarks of the SCE Company. All
goodwill associated with the Licensed Trademarks, including any goodwill
generated or arising by or through Publisher’s or its sub-licensees’ activities
under this Agreement, accrues to the benefit of and belongs exclusively to the
SCE Company. Nothing contained in this Agreement shall be deemed to grant
Publisher the right to use the trademark “SONY” in any manner or for any
purpose.

5.6.3 Authentication. The SCE Company reserves the right to require Publisher to
utilize an authentication or authorization system to be provided, licensed or
designated by the SCE Company to authenticate and verify all Licensed Products
and units of the System. The SCE Company reserves the right to insert serial
numbers on all PlayStation 3 Format Discs for security or authentication
purposes.


 

Sony Computer Entertainment Europe

GLPA

   8    CONFIDENTIAL



--------------------------------------------------------------------------------

5.7 Acknowledgment of Publisher’s Ownership Rights. Separate and apart from the
SCE Materials and other rights licensed to Publisher by the SCE Company
hereunder, as between Publisher and the SCE Company, Publisher retains all
rights, title and interest in and to the Publisher Software, the Product
Proposals, and related Product Information, including Publisher Intellectual
Property Rights therein, as well as Publisher’s rights in any source code and
other underlying material such as artwork and music (but specifically excluding
the SCE Materials and any software provided directly or indirectly by the SCE
Company) and any names used as titles for Licensed Products and other trademarks
used by Publisher. Nothing in this Agreement shall restrict the right of
Publisher to develop, distribute or transmit products incorporating the
Publisher Software and underlying material, which do not contain or were not
developed through use of the SCE Materials or the SCE Intellectual Property
Rights, for any hardware platform or service other than the System, or to use
Printed Materials or Advertising Materials approved by the SCE Company
(excepting Printed Materials or Advertising Materials that contain any Licensed
Trademarks) as Publisher determines for such other platforms.

5.8 Guidelines Requirement. The licenses granted to Publisher are expressly
conditioned on Publisher’s compliance with all provisions of the SCE Company’s
Guidelines, as and when published or within a commercially reasonable time
following its receipt of a publication expressly referencing such provisions,
and any and all such provisions are incorporated herein by this reference. To
the extent that the Guidelines change with respect to any Licensed Product
materials that Publisher submits to the SCE Company under Section 6.1, Publisher
shall only be required to implement any such revised Guidelines in subsequent
orders of corresponding Disc Product or subsequent publications of corresponding
Online Product. Publisher shall not be required to recall or destroy previously
manufactured Disc Products, unless such Disc Products do not comply with the
original standards, requirements and conditions set forth in the Guidelines or
unless explicitly required to do so in writing by the SCE Company.

 

6. Quality Standards for Licensed Products.

6.1 Product Assessment, Format Quality Assurance and Printed and Advertising
Materials. Publisher shall comply with the process and requirements for
assessment and format quality assurance of Licensed Products and Advertising
Materials, on a product-by-product basis as specified in the Guidelines. The SCE
Company will not approve Licensed Products that are outside the PlayStation®3
format specifications in the Guidelines.

6.2 Rating Requirements. No Licensed Product may be published, sold,
distributed, marketed, advertised or promoted unless each Licensed Product bears
a consumer advisory age rating, consisting of a rating code and product
descriptors, either as required by local law or as issued by, and following the
rating display requirements of, a consumer advisory ratings system designated by
the SCE Company. Any and all costs and expenses incurred in connection with
obtaining such rating shall be borne solely by Publisher. No Licensed Product,
Printed Materials or Advertising Materials may bear more than one consumer
advisory rating code. Any Online Product that can be used with a Disc Product
must bear a rating that is the same as or lower than the rating issued to the
Disc Product, unless the SCE Company gives express written consent.

6.3 Compatibility of Licensed Products with Peripherals. Publisher shall be
solely responsible for functionality and operational compatibility of its
Licensed Products with any third-party peripherals (e.g., controllers, memory
storage devices, etc.). The SCE Company shall have no responsibility to test or
otherwise evaluate the compatibility of Publisher’s Licensed Products with any
third-party peripherals. The SCE Company shall not be held responsible for any
actual, incidental or consequential damages that may result from any use or
inability to use any third-party peripherals with any Licensed Products or the
System. If the SCE Company elects, at its sole discretion, to test or otherwise
evaluate the compatibility of Publisher’s Licensed Products with any third-party
peripheral device


 

Sony Computer Entertainment Europe

GLPA

   9    CONFIDENTIAL



--------------------------------------------------------------------------------

then, (i) any such testing or evaluation shall not obligate the SCE Company to
test or evaluate any other third-party peripherals; (ii) any such testing or
evaluation shall not shift to the SCE Company any responsibility to ensure or
assess the functionality or compatibility of any third-party peripheral or
require the SCE Company to report any third-party peripheral incompatibilities;
and (iii) Publisher shall provide the SCE Company, upon request and at no
additional cost or expense to the SCE Company, with a reasonable number of
samples of any such third-party peripheral products for testing and review in a
timely manner. In the event that any Licensed Product fails to perform to the
SCE Company’s satisfaction with any third-party peripheral that it is intended
to support, the SCE Company shall have the right to require that Publisher
modify or remove such portions of the Executable Software as are intended to
support the affected third-party peripheral.

6.4 Publisher’s Additional Quality Assurance Obligations. If at any time or
times subsequent to the approval of any part of a Licensed Product, the SCE
Company identifies any material defects (such materiality to be determined by
the SCE Company in its sole discretion) with respect to the Licensed Product, or
in the event that the SCE Company identifies any improper use of its Licensed
Trademarks or the SCE Materials, or any material defects or improper use are
brought to the attention of the SCE Company, Publisher shall, at no cost to the
SCE Company, promptly correct any such material defects, or improper use, to the
SCE Company’s commercially reasonable satisfaction, which may include, in the
SCE Company’s judgment, the recall and re-release of Units of the affected Disc
Product or publication of an update, upgrade or technical fix to an Online
Product. In the event any Licensed Products create any risk of loss or damage to
any property or injury to any person, Publisher shall immediately take effective
steps, at Publisher’s sole liability and expense, to recall and remove such
Licensed Products from any affected channels of distribution; provided, however,
that if Publisher is not acting as the distributor or seller for the Licensed
Products, its obligation shall be to use

its best efforts to arrange removal of all affected Licensed Products from the
relevant distribution channels. Publisher shall provide all end-user support for
Licensed Products. Publisher and the SCE Group Company may enter into a separate
agreement to have Publisher provide all end-user support for Online Gameplay of
Publisher’s Licensed Products that is provided through the PlayStation®Network.
The SCE Company expressly disclaims any obligations or liability to provide
end-user support with respect to Licensed Products.

7. Manufacture of Disc Products.

7.1 Manufacture of Units. Upon approval of Executable Software and associated
Printed Materials pursuant to Section 6, and subject to Sections 7.4 – 7.7, the
Designated Manufacturing Facility will, in accordance with the terms and
conditions set forth in this Section 7, and at Publisher’s request and sole
expense (a) manufacture PlayStation 3 Format Discs for Publisher;
(b) manufacture Publisher’s Packaging and Printed Materials; and (c) assemble
the PlayStation 3 Format Discs with the related Printed Materials and Packaging.
Publisher shall comply with all Guidelines relating to the production of Units
of Disc Products. The SCE Company reserves the right to insert or require
Publisher to make arrangements for the insertion of certain Printed Materials
relating to the System into each Unit.

7.2 Designated Manufacturing Facilities. To insure compatibility of PlayStation
3 Format Discs with the System, consistent quality of the Disc Products and
incorporation of anti-piracy security measures, the SCE Company shall designate
and license a Designated Manufacturing Facility or Facilities to reproduce
PlayStation 3 Format Discs. Publisher shall purchase [***] of its requirements
for PlayStation 3 Format Discs, including demonstration discs, from such
Designated Manufacturing Facility. Any Designated Manufacturing Facility shall
be entitled to enforce the terms of this Agreement.


 

Sony Computer Entertainment Europe

GLPA

   10    CONFIDENTIAL



--------------------------------------------------------------------------------

7.3 Creation of Master PlayStation 3 Format Disc. Using one of the fully
approved Master Discs provided by Publisher under the Guidelines, the SCE
Company or the Designated Manufacturing Facility shall create an encrypted,
reproducible master of the Executable Software (formatted as a PlayStation 3
Format Disc) from which all other copies of the Executable Software for the
corresponding Disc Product are to be replicated. Publisher shall be responsible
for the costs, as determined by the SCE Company or the Designated Manufacturing
Facility, of producing the reproducible masters of any and all Executable
Software.

7.4 Manufacture of Printed Materials by Designated Manufacturing Facility. If
Publisher elects to order Printed Materials from a Designated Manufacturing
Facility, Publisher shall deliver all SCE Company-approved Printed Materials to
that Designated Manufacturing Facility, at Publisher’s sole risk and expense,
and the Designated Manufacturing Facility will manufacture such Printed
Materials in accordance with this Section 7. In order to insure against loss or
damage to the copies of the Printed Materials furnished to the SCE Company,
Publisher shall retain duplicates of all Printed Materials, and neither the SCE
Company nor any Designated Manufacturing Facility shall be liable for any loss
of or damage to any Printed Materials.

7.5 Manufacture of Printed Materials by Alternate Source. Subject to the
Guidelines, Publisher may elect to be responsible for manufacturing its own
Printed Materials (other than artwork which is to be reproduced or otherwise
displayed on any PlayStation 3 Format Discs, which Publisher will supply to the
Designated Manufacturing Facility for incorporation within the Disc Products),
at Publisher’s sole risk and expense. The SCE Company shall have the right to
disapprove any Printed Materials that do not comply with the applicable
Guidelines. If Publisher elects to supply its own Printed Materials, neither the
SCE Company nor any Designated Manufacturing Facility shall be responsible for
any delays arising from use of Publisher’s own Printed

Materials.

7.6 Manufacture of Packaging by Designated Manufacturing Facility. To ensure
consistent quality of the Disc Products, the SCE Company may designate and
license a Designated Manufacturing Facility to reproduce [***] of the
proprietary Packaging for the Disc Products. If so, then Publisher shall
purchase [***] of its requirements for such Packaging from a Designated
Manufacturing Facility during the Term.

7.7 Assembly Services. Publisher may either procure assembly services from a
Designated Manufacturing Facility or, with the SCE Company’s prior written
consent, from an alternate source. If Publisher elects to be responsible for
assembling the Disc Products, then the Designated Manufacturing Facility shall
ship the component parts of the Disc Product to a destination designated by
Publisher, at Publisher’s sole risk and expense. The SCE Company shall have the
right to inspect any assembly facilities that Publisher proposes to use in order
to determine if the component parts of the Disc Products are being assembled in
accordance with the SCE Company’s quality standards. The SCE Company may require
Publisher to recall any Units of any Disc Products that fail to comply with the
Guidelines. If Publisher elects to use alternate assembly facilities, neither
the SCE Company nor any Designated Manufacturing Facility shall be responsible
for any delays or other production issues, including missing component parts,
arising from use of alternate assembly facilities. Publisher shall comply with
all applicable labor laws and, in accordance with the provisions of
Section 16.8, shall not employ child labor, slave labor or forced labor in
connection with the assembly of the Licensed Products.

7.8 Orders and Delivery.

7.8.1 Orders. Publisher shall issue Purchase Order(s) to a Designated
Manufacturing Facility in the form set forth and

containing the information required in the Guidelines, with a


 

Sony Computer Entertainment Europe

GLPA

   11    CONFIDENTIAL



--------------------------------------------------------------------------------

copy to the SCE Company. No Purchase Orders will be processed for any Disc
Product unless that Disc Product is fully compliant with the Guidelines. All
Purchase Orders shall be subject to approval by the SCE Company not to be
unreasonably withheld and to acceptance by the Designated Manufacturing Facility
pursuant to the Guidelines. Purchase Orders issued by Publisher to a Designated
Manufacturing Facility for each Licensed Product approved by the SCE Company
shall be non-cancelable and are subject to the order requirements of the
Designated Manufacturing Facility.

7.8.2 General Terms. Neither the SCE Company nor any Designated Manufacturing
Facility shall be responsible for shortage or breakage with respect to any order
if component parts or assembly services are obtained from alternate sources.

7.9 Delivery of Disc Products. The Designated Manufacturing Facility will
deliver Disc Products to Publisher at Publisher’s sole expense, except where
otherwise provided under this Agreement. Publisher shall have no right to have
completed Units of Disc Products stored after manufacture.

7.10 Ownership of Original Master Discs. Due to the proprietary and confidential
nature of the mastering and encryption process, neither the SCE Company nor any
Designated Manufacturing Facility shall under any circumstances release any
original Master Discs, reproducible masters created under section 7.3 or other
in-process materials to Publisher. All such materials shall be and remain the
sole property of the SCE Company or the Designated Manufacturing Facility (as
applicable). Notwithstanding the foregoing, the Publisher Intellectual Property
Rights contained in the Publisher Software that is contained in any such
in-process materials is, as between the SCE Company and Publisher, the sole and
exclusive property of Publisher or its licensors.

8. Marketing of Licensed Products.

8.1 Marketing Generally. At no expense to the SCE

Company, Publisher shall, and shall direct its distributors to,

diligently market, sell and distribute the Licensed Products, and shall use
commercially reasonable efforts to stimulate demand for such Licensed Products
throughout the Territory and to supply any resulting demand. Publisher shall use
reasonable efforts to protect the Licensed Products from and against illegal
reproduction or copying by end users or by any other persons.

8.2 Samples. Publisher shall provide sample Units of each Disc Product to the
SCE Company in the quantities and per the terms specified in the Guidelines. In
the event that Publisher assembles any Disc Product using an alternate source,
Publisher shall be responsible for shipping such sample Units to the SCE
Company, at Publisher’s cost and expense, promptly following the commercial
release of such Disc Product. Units shall not be shipped to the SCE Company
prior to the commercial release of such Disc Product. The SCE Company assumes no
liability for release of samples prior to commercial release. The SCE Company
shall not directly or indirectly resell any such sample Units of the Disc
Products without Publisher’s prior written consent. The SCE Company may
distribute sample Units to its employees, provided that it uses its reasonable
efforts to ensure that such Units are not sold into the retail market. In
addition, subject to availability, Publisher shall sell to the SCE Company
additional Units at cost.

8.3 Marketing Programs. From time to time, the SCE Company may invite Publisher
to participate in promotional or advertising opportunities that may feature one
or more Licensed Products from one or more Licensed Publishers. Participation
shall be voluntary and subject to terms to be determined at the time of the
opportunity. In the event Publisher elects to participate, all materials
submitted by Publisher to the SCE Company shall be submitted subject to the
Guidelines and delivery of such materials to the SCE Company shall constitute
acceptance by Publisher of the terms of the offer. Each Affiliate shall be
entitled to display and otherwise use the Attribution Line on its multi-product
marketing materials, unless otherwise agreed in writing.


 

Sony Computer Entertainment Europe

GLPA

   12    CONFIDENTIAL



--------------------------------------------------------------------------------

8.4 PlayStation Website. Publisher shall provide the SCE Company with Product
Information for a web page for each of its Licensed Products for display on the
PlayStation promotional website, or other website(s) operated by the SCE Company
from time to time in connection with the promotion of the PlayStation brand.
Specifications for Product Information for such web pages shall be as provided
in the Guidelines. Publisher shall provide the SCE Company with such Product
Information for each Licensed Product upon submission of Printed Materials to
the SCE Company for approval pursuant to the Guidelines. Publisher shall also
provide updates for any such web page in a timely manner as may be required in
the Guidelines.

8.5 Demonstration Disc Programs. The SCE Company may, from time to time, provide
opportunities for Publisher to contribute Licensed Product content for
distribution as part of a demonstration disc published by any Affiliate, or
permit Publisher to publish its own demonstration disc pursuant to a third party
demonstration disc program. The specifications with respect to the approval,
creation, manufacture, marketing, distribution and sale of any such demo disc
programs shall be set forth in the Guidelines. The SCE Company reserves the
right to choose from products submitted from other Licensed Publishers and first
party products to determine the specific products that will be included in any
SCE Company demonstration discs, and Publisher’s Licensed Products will not be
guaranteed prominence or preferential treatment on any SCE demonstration disc.
The SCE Company has no obligation to publish, advertise or promote any
demonstration disc.

8.6 Contests and Sweepstakes of Publisher. Publisher may conduct contests,
sweepstakes, competitions and promotions, as permitted by law (collectively,
“Contest” or “Contests”), to promote Licensed Products. The SCE Company shall
permit Publisher to include Contest materials in Printed Materials and
Advertising Materials, subject to compliance with the provisions of Sections
10.2 and 11.2, and subject to the Guidelines.

 

9. Payments.

9.1 Payments for Licensed Products. Publisher shall pay the SCE Company either
directly or through its designee, for Licensed Products, including Licensed
Products in any “Greatest Hits,” “Platinum” or any other program, and
demonstration discs, at the rates and in the manner specified in the Regional
Riders and the terms of this Section 9. Publisher shall be required in all cases
to make payments to the SCE Company, in accordance with this Section 9 and the
Regional Rider, with respect to any and all of Publisher’s products that are
developed utilizing any SCE Materials or SCE Intellectual Property Rights or any
derivative works based on or otherwise derived from the same. The burden of
proof under this Section shall be on Publisher. The SCE Company reserves the
right to require Publisher to furnish evidence satisfactory to the SCE Company
that Publisher has complied with any or all of its obligations pursuant to this
Section. Payment terms are subject to change in the SCE Company’s discretion
upon reasonable notice to Publisher.

9.2 Payment for Units of Disc Products. Payments shall be made to the SCE
Company through its Designated Manufacturing Facility concurrent with the
placement of any Purchase Order for Units of any Disc Product in accordance with
the terms and conditions set forth in this Agreement unless otherwise agreed in
writing with the SCE Company. Payment shall be made prior to manufacture unless
the SCE Company has agreed in writing to extend credit terms to Publisher under
Section 9.3.

9.3 Credit Terms. The SCE Company is not required to extend any credit terms to
Publisher, but may do so in the SCE Company’s sole discretion. Credit terms and
limits shall be subject to revocation or extension at the SCE Company’s sole
discretion. If credit terms are extended to Publisher, Purchase Orders will be
invoiced upon shipment of Disc Products and each invoice will be payable within
30 days of the date of the


 

Sony Computer Entertainment Europe

GLPA

   13    CONFIDENTIAL



--------------------------------------------------------------------------------

invoice. Publisher shall be additionally liable for all costs and expenses of
collection, including without limitation, reasonable fees for lawyers and court
costs.

9.4 Charges and Deductions. The amounts that Publisher must pay under this
Agreement are exclusive of all taxes, duties, charges or assessments which the
SCE Company or the Designated Manufacturing Facility may have to collect or pay
and for which Publisher is solely responsible. No costs incurred in the
development, manufacture, marketing, sale or distribution of any Licensed
Products shall be deducted from any amounts payable under this Agreement.
Similarly, there shall be no deduction from any amounts owed hereunder as a
result of any uncollectible accounts owed to Publisher, or for any credits,
discounts, allowances or returns which Publisher may credit or otherwise grant
to any third-party customer of any Licensed Products, or for any taxes, fees,
assessments or expenses of any kind which may be incurred by Publisher in
connection with its sale or distribution of any Licensed Products or arising
with respect to the payment of royalties. Publisher may not assert any credit,
set-off or counterclaim to justify withholding payment under this Agreement.
Publisher shall be solely responsible for and bear any costs relating to any
withholding taxes or other such assessments which may be imposed by any
governmental authority with respect to the payments to the SCE Company.
Publisher shall provide the SCE Company with official tax receipts or other such
documentary evidence issued by the applicable tax authorities sufficient to
substantiate that any such taxes or assessments have in fact been timely paid.
Deductions may only be made after issuance of an approved credit memo from the
SCE Company or a Designated Manufacturing Facility.

9.5 General Terms. Each shipment to Publisher shall constitute a separate sale,
whether said shipment constitutes the whole or partial fulfillment of any
Purchase Order. Title to Units shall pass to Publisher only upon payment in full
of the amounts due under this Agreement for those Units. The receipt and deposit
by the SCE Company of any moneys

payable under this Agreement shall be without prejudice to any rights or
remedies the SCE Company has and shall not restrict or prevent the SCE Company
from challenging the basis for calculation or payment accuracy. Nothing in this
Agreement shall excuse or be construed as a waiver of Publisher’s obligation to
timely provide any and all payments owed to the SCE Company or any Designated
Manufacturing Facility.

10. Representations and Warranties.

10.1 Representations and Warranties of SCE Company. The SCE Company represents
and warrants solely for the benefit of Publisher that the SCE Company has the
right, power and authority to enter into this Agreement and to fully perform its
obligations hereunder.

10.2 Representations and Warranties of Publisher. Publisher represents and
warrants that:

(i) There is no threatened or pending action, suit, claim or proceeding alleging
that the use or possession by Publisher or its affiliates of all or any part of
the Publisher Software, Product Proposals, Product Information, Printed
Materials, Advertising Materials, Packaging not provided by the Designated
Manufacturing Facility, or any underlying work or content embodied in any of the
foregoing, including any name, designation or trademark used in conjunction with
any of the Licensed Products, infringes or otherwise violates any intellectual
property right or other right or interest of any kind whatsoever anywhere in the
world of any third party, or otherwise contesting any right, title or interest
of Publisher in or to the Publisher Software, Product Proposals, Product
Information, Printed Materials, Advertising Materials, Packaging not provided by
the Designated Manufacturing Facility, or any underlying work or content
embodied in any of the foregoing, including any name, designation or trademark
used in conjunction with any of the Licensed Products;


 

Sony Computer Entertainment Europe

GLPA

   14    CONFIDENTIAL



--------------------------------------------------------------------------------

(ii) The Publisher Software, Product Proposals, Product Information, Printed
Materials, Advertising Materials, Packaging not provided by the Designated
Manufacturing Facility, and their contemplated disclosure or use under this
Agreement do not and shall not infringe any person’s rights including patents,
copyrights (including rights in a joint work), trademarks, trade dress, trade
secret, rights of publicity, privacy, performance, moral rights, literary rights
or any other right or interest anywhere in the world of any third party.
Publisher has obtained the consent of all holders of intellectual property
rights necessary for the SCE Company’s or its Affiliates’ use of any Publisher
Software, Product Proposals, Product Information, Printed Materials, Advertising
Materials and Packaging not provided by the Designated Manufacturing Facility
provided by Publisher, which may be reproduced, published, publicly displayed,
publicly performed, marketed, sold and otherwise distributed by the SCE Company
and any Affiliates in accordance with this Agreement. Publisher has made all
payments required to any person having any legal rights arising from such
disclosure or use so that the SCE Company will not incur any obligation to pay
any royalty, residual, union, guild or other fees or expenses;

(iii) Publisher has the right, power and authority to enter into this Agreement,
to grant the SCE Company the rights granted hereunder and to fully perform its
obligations hereunder;

(iv) The making of this Agreement by Publisher does not violate any separate
agreement, rights or obligations existing between Publisher and any other
person, and, throughout the Term, Publisher shall not make any separate
agreement with any third party that is inconsistent with any of the provisions
of this Agreement;

(v) Publisher has not previously taken any action that could be interpreted as
having sold, assigned, leased, licensed or in any other way disposed of or
encumbered any of the rights granted to Publisher hereunder. Publisher will not
sell, assign, lease, license or in any other way dispose of or

encumber any of such rights except as expressly consented to by the SCE Company
in writing;

(vi) Neither Publisher nor its affiliates shall make any representation or give
any warranty to any person or entity expressly or on the SCE Company’s behalf,
or to the effect that the Licensed Products are connected in any way with the
SCE Company other than that the Executable Software and Licensed Products have
been developed, marketed, sold and distributed under license from the SCE
Company;

(vii) In the event that any Executable Software is delivered by Publisher to any
other Licensed Publishers or Licensed Developers in source code form, Publisher
will take all precautions consistent with the protection of valuable trade
secrets by companies in high technology industries to ensure that such third
parties protect and maintain the confidentiality of such source code;

(viii) The Executable Software, excepting any SCE Materials, and any Product
Information shall be in a commercially acceptable form, free of significant
bugs, defects, time bombs or viruses or unauthorized content that is
inconsistent with the age rating applicable to the corresponding Licensed
Product, which could disrupt, delay, or destroy the Executable Software or
System, or render any of such items less than fully useful, or that could cause
the SCE Company to suffer public disrepute, contempt, scandal or ridicule, or
which insults or offends the community or any substantial organized group
thereof or which could tend to adversely affect the SCE Company’s name,
reputation or goodwill associated with the System, and shall be fully compatible
with the System and all peripherals listed on the Printed Materials as
compatible with the Licensed Product;

(ix) Each of the Licensed Products shall be developed, marketed, sold and
distributed by or at the direction of Publisher in an ethical manner and in a
responsible manner with respect to the protection of children in the online
environment, and in full compliance with all applicable laws, including federal,
state, provincial, local and foreign laws, and


 

Sony Computer Entertainment Europe

GLPA

   15    CONFIDENTIAL



--------------------------------------------------------------------------------

any rules, regulations and standards promulgated thereunder, including lottery
laws and labor laws, and will not contain content that violates applicable laws,
including those relating to privacy or any obscene or defamatory matter;

(x) Publisher’s policies and practices with respect to the development,
marketing, sale, and distribution of the Licensed Products shall in no manner
reflect adversely upon the name, reputation or goodwill of the SCE Company or
any Affiliate;

(xi) To the extent Publisher wishes to utilize a Licensed Developer to assist in
development of Licensed Products, Publisher has contracted, or will contract,
with a Licensed Developer for the technical expertise and resources necessary to
fulfill its obligations under this Agreement; and

(xii) Publisher shall make no false, misleading or inconsistent representations
or claims with respect to the System, any Licensed Products, or the SCE Company
or any Affiliate.

11. Indemnities; Limited Liability.

11.1 Indemnification by SCE Company. The SCE Company shall indemnify and hold
Publisher harmless from and against any and all third-party claims, demands,
losses, liabilities, damages, expenses and costs, including reasonable fees for
lawyers, expert witnesses and litigation costs, and costs incurred in the
settlement or avoidance of any such claim, in connection with or which result
from a breach of any of the SCE Company’s representations or warranties set
forth in Section 10.1 (collectively, “SCE-Indemnified Claim(s)”); provided that:
(i) Publisher shall give prompt written notice to the SCE Company of the
assertion of any SCE-Indemnified Claim; (ii) the SCE Company shall have the
right to select counsel and control the defense and settlement of any
SCE-Indemnified Claim and Publisher shall not agree to the settlement of any
SCE-Indemnified Claim without the SCE Company’s prior written consent; and
(iii) Publisher shall provide the SCE Company reasonable assistance and

cooperation concerning any SCE-Indemnified Claim, except that Publisher need not
incur any out-of-pocket costs in rendering such assistance and cooperation. The
SCE Company shall have the exclusive right, at its discretion, to commence and
prosecute at its own expense any lawsuit or to take such other action with
respect to SCE-Indemnified Claims as shall be deemed appropriate by the SCE
Company.

11.2 Indemnification By Publisher. Publisher shall indemnify and hold the SCE
Company harmless from and against any and all claims, demands, losses,
liabilities, damages, expenses and costs, including reasonable fees for lawyers,
expert witnesses and litigation costs, and costs incurred in the settlement or
avoidance of any such claim, in connection with or which result from (i) a
breach of any of the provisions of this Agreement; (ii) any claim of
infringement of a third party’s intellectual property rights or any consumer
claim, with respect to Publisher’s Licensed Products, including claims related
to Publisher’s support of unauthorized or unlicensed peripherals or software
that are not part of the PlayStation 3 format specifications as set forth in the
Guidelines; (iii) any claim related to any Licensed Product features or
capability related to cross-regional Online Gameplay; (iv) any claims of or in
connection with any personal or bodily injury (including death or disability) or
property damage arising out of, in whole or in part, the development, marketing,
advertising, sale, distribution or use of any of the Licensed Products (or
portions thereof) unless due directly and solely to the breach of the SCE
Company in performing any of the specific duties or providing any of the
specific services required of it hereunder; or (v) any federal, state or foreign
civil or criminal investigations or actions relating to the development,
marketing, advertising, sale or distribution of Licensed Products (all
subsections collectively, “Publisher-Indemnified Claim(s)”), provided that
(a) the SCE Company shall give prompt written notice to Publisher of the
assertion of any Publisher-Indemnified Claim; (b) Publisher shall have the right
to select counsel and control the defense and settlement of any
Publisher-Indemnified Claim, except


 

Sony Computer Entertainment Europe

GLPA

   16    CONFIDENTIAL



--------------------------------------------------------------------------------

that with respect to any Publisher-Indemnified Claims made by a third party
against the SCE Company, the SCE Company shall have the right to select counsel
for the SCE Company and reasonably control the defense and settlement of the
Publisher-Indemnified Claim against the SCE Company; and (c) the SCE Company
shall provide Publisher with reasonable assistance and cooperation concerning
any Publisher-Indemnified Claim, except that the SCE Company need not incur any
out-of-pocket costs in rendering such assistance and cooperation. Subject to the
foregoing, Publisher shall have the exclusive right, at its discretion, to
commence and prosecute at its own expense any lawsuit or to take such other
action with respect to Publisher-Indemnified Claims as shall be deemed
appropriate by Publisher.

11.3 LIMITATIONS OF LIABILITY.

11.3.1 SCE Limitation of Liability for Financial Losses. In no event shall the
SCE Company or any Affiliates, or the officers, directors, employees, agents,
licensors or suppliers of any of such entities, be liable for loss of revenue,
loss of actual or prospective profits, loss of contracts, loss of anticipated
savings, loss of business opportunity, reputation or goodwill or loss of, damage
to or corruption of data (whether such loss or damages are direct, indirect,
special, incidental or consequential) arising out of, relating to, or in
connection with this Agreement or any collateral contract (including the breach
of this Agreement by the SCE Group Company), whether known, foreseen or
foreseeable and whether in contract, tort (including negligence), product
liability, under indemnity, or otherwise.

11.3.2 SCE Limitation of Liability for Other Consequential Losses. In no event
shall the SCE Company, its Affiliates or the officers, directors, employees,
agents, licensors or suppliers of any of such entities, be liable for any
indirect, special, incidental or consequential loss or damage of any kind
arising out of or in connection with this Agreement or any collateral contract
(including the breach of this Agreement by the SCE Group Company), whether
known,

foreseen or foreseeable and whether in contract, tort (including negligence),
product liability, under an indemnity or otherwise.

11.3.3 SCE Limitation of Liability for Representations. Publisher shall have no
remedy with respect to any representation made to it upon which it relied in
entering into this Agreement and the SCE Company and its Affiliates and the
officers, directors, employees, agents, licensors or suppliers of any of such
entities shall have no liability to Publisher other than under the express terms
of this Agreement. In this Section 11.3.3, “representation” means any
undertaking, promise, assurance, statement, representation, warranty or
understanding, whether in writing or otherwise, of any person (whether a party
to this Agreement or not), relating to the subject matter of this Agreement.

11.3.4 SCE Limitation of Liability for SCE Materials and Publisher’s Materials.
Except as expressly set forth herein, neither the SCE Company, nor its
Affiliates, nor the officers, directors, employees, agents, licensors or
suppliers of any of such entities, shall bear any risk, or have any
responsibility or liability of any kind to Publisher or to any third parties
with respect to the quality, functionality, operation or performance of, or the
use or inability to use, all or any part of the SCE Materials, the System, the
Licensed Products or Units of Disc Products, or for any software errors or
“bugs” in Product Information included on SCE Company demonstration discs.

11.3.5 SCE Limitation of Financial Liability. In no event shall the SCE
Company’s liability arising under, relating to, or in connection with this
Agreement, or any collateral contract, exceed the total amount paid by Publisher
under Section 9 within the 48 month period immediately prior to the date of the
first occurrence of the event or circumstances giving rise to the claimed
liability.

11.3.6 Publisher Limitation of Liability. In no event shall Publisher, its
officers, directors, employees,


 

Sony Computer Entertainment Europe

GLPA

   17    CONFIDENTIAL



--------------------------------------------------------------------------------

agents, licensors or suppliers be liable to the SCE Company for loss of revenue,
loss of actual or prospective profits, loss of contracts, loss of anticipated
savings, loss of business opportunity, reputation or goodwill or loss of, damage
to or corruption of data (whether such loss or damage is direct, indirect,
special, incidental or consequential), arising out of or in connection with this
Agreement or any collateral contract (including the breach of this Agreement by
Publisher) provided that such limitations shall not apply to damages resulting
from Publisher’s breach of Sections 2, 3, 5, 11.2, or 13 of this Agreement, or
to any amounts which Publisher may be required to pay pursuant to Sections 11.2
or 16.10.

11.3.7 [***]

11.3.8 Law Applicable to Liabilities. Nothing in this Agreement shall exclude or
limit any liability of either party which may not be excluded or limited under
applicable law.

12. Infringement of SCE Intellectual Property Rights By Third Parties.

In the event that Publisher discovers or otherwise becomes aware that any of the
SCE Intellectual Property Rights have been or are being infringed by any third
party, Publisher shall promptly notify the SCE Company. The SCE Company shall
have the sole right, in its discretion, to institute and prosecute lawsuits
against third parties regarding infringement of SCE Intellectual Property
Rights. Any lawsuit shall be prosecuted solely at the cost and expense of the
SCE Company and all sums recovered in any such lawsuits, whether by judgment,
settlement or otherwise, shall belong solely to the SCE Company. Upon the SCE
Company’s request, Publisher shall execute all papers, testify on all matters
and otherwise cooperate in every way necessary or desirable for the prosecution
of any such lawsuit. The SCE Company shall reimburse Publisher for the
reasonable expenses incurred as a result of such cooperation, but unless
authorized by other provisions of this Agreement, not costs and expenses

attributable to any cross-claim, counterclaim or third party action.

13. Confidentiality.

13.1 SCE Confidential Information.

13.1.1 Definition of SCE Confidential Information. “SCE Confidential
Information” shall mean:

(i) the SCE Materials, the Development Tools, the Guidelines, the Regional
Riders and this Agreement, including all exhibits and schedules attached to any
of the foregoing and all information related to these items;

(ii) other information, documents and materials developed, owned, licensed or
under the control of the SCE Company or any Affiliate, including all processes,
data, hardware, software, inventions, trade secrets, ideas, creations,
improvements, designs, discoveries, developments, research and know-how,
including SCE Intellectual Property Rights relating to the SCE Materials and the
Development Tools; and

(iii) information, documents and other materials regarding the SCE Company’s or
any Affiliate’s finances, business and business methods, marketing and technical
plans, and development and production plans; and

(iv) third-party information and documents licensed to or under the control of
the SCE Company or any Affiliate.

The SCE Confidential Information consists of information in any medium, whether
oral, printed, in machine-readable form or otherwise, provided to Publisher
before or during the Term, including information subsequently reduced to
tangible or written form. In addition, the existence of a relationship between
Publisher and the SCE Company shall be deemed to be the SCE Confidential
Information unless otherwise agreed to in writing by the parties or until
publicly announced by the SCE Company or any Affiliate.


 

Sony Computer Entertainment Europe

GLPA

   18    CONFIDENTIAL



--------------------------------------------------------------------------------

13.1.2 Term of Protection of the SCE Confidential Information. The term for the
protection of the SCE Confidential Information shall commence on the Effective
Date and shall continue in full force and effect for as long as any of the SCE
Confidential Information continues to be maintained as confidential and
proprietary by the SCE Company or any Affiliate.

13.1.3 Preservation of SCE Confidential Information. Publisher shall, with
respect to the SCE Confidential Information:

(i) not disclose SCE Confidential Information to any person, other than those
employees, directors or officers of the Publisher or subcontractors expressly
approved under Section 3.2, whose duties justify a “need-to-know” and who have
executed a confidentiality agreement in which such employees, directors,
officers or subcontractors have agreed not to disclose and to protect and
maintain the confidentiality of all confidential information and materials
inclusive of those of third parties which may be disclosed to them or to which
they may have access during the course of their duties. At the SCE Company’s
request, Publisher shall provide the SCE Company with a copy of such
confidentiality agreement between Publisher and its employees, directors,
officers, or subcontractors and shall also provide the SCE Company with a list
of employee, director, officer, and subcontractor signatories. Publisher shall
not disclose any of the SCE Confidential Information to third parties, other
than expressly approved subcontractors under section 3.2, including to
consultants or agents without the SCE Company’s prior written consent. Any
employees, directors, officers, subcontractors, authorized consultants and
agents who obtain access to or copies of the SCE Confidential Information shall
be advised by Publisher of the confidential or proprietary nature of the SCE
Confidential Information, and Publisher shall be responsible for any breach of
this Agreement by all such persons.

(ii) hold all of the SCE Confidential Information in confidence and take all
measures necessary to preserve the confidentiality of the SCE Confidential
Information in order

to avoid disclosure, publication, or dissemination, using as high a degree of
care and scrutiny, but at least reasonable care, as is consistent with the
protection of valuable trade secrets by companies in high technology industries.

(iii) ensure that all written materials relating to or containing the SCE
Confidential Information be maintained in a restricted access area and plainly
marked to indicate the proprietary and confidential nature thereof.

(iv) at the SCE Company’s request, return promptly to the SCE Company any and
all portions of the SCE Confidential Information, together with all copies
thereof.

(v) not use, copy, reproduce, modify, create derivative works from, sublicense,
distribute, or otherwise disseminate the SCE Confidential Information, or any
portion thereof, except as expressly authorized, nor shall Publisher remove any
proprietary legend set forth on or contained within any of the SCE Confidential
Information.

13.1.4 Exceptions. The foregoing restrictions shall not apply to any portion of
the SCE Confidential Information which:

(i) was previously known by Publisher without restriction on disclosure or use,
as proven by written documentation of Publisher;

(ii) is or legitimately becomes part of the public domain through no fault of
Publisher or any of its employees, directors, officers, consultants or agents;

(iii) is independently developed by Publisher’s employees or consultants who
have not had access to or otherwise used the SCE Confidential Information (or
any portion thereof), as proven by written documentation of Publisher;

(iv) is required to be disclosed by court, administrative or governmental order;
provided that Publisher must use all reasonable efforts prior to issuance of any
such


 

Sony Computer Entertainment Europe

GLPA

   19    CONFIDENTIAL



--------------------------------------------------------------------------------

order to maintain the confidentiality of the SCE Confidential Information,
including asserting in any action or investigation the restrictions set forth in
this Agreement, and, immediately after receiving notice of any such action,
investigation, or threatened action or investigation, Publisher must notify the
SCE Company of such action, investigation, or threatened action or
investigation, unless Publisher is ordered by a court not to so notify; or

(v) is approved for release by written authorization of the SCE Company.

13.1.5 No Obligation to License. Disclosure of the SCE Confidential Information
to Publisher shall not (i) constitute any option, grant or license from the SCE
Company to Publisher under any SCE Intellectual Property Rights now or after
owned or controlled by the SCE Company; (ii) result in any obligation on the
part of the SCE Company to approve any materials of Publisher; (iii) give
Publisher any right to, directly or indirectly, develop, manufacture, sell or
otherwise distribute any product derived from or which uses or was developed
with the use of the SCE Confidential Information (or any portion thereof), other
than as expressly set forth in this Agreement.

13.1.6 Publisher’s Obligations Upon Unauthorized Disclosure. If at any time
Publisher becomes aware of any unauthorized duplication, access, use, possession
or knowledge of any of the SCE Confidential Information, it shall notify the SCE
Company as soon as reasonably practicable, and shall promptly act to recover any
such information and prevent further breach of the confidentiality obligations
herein. Publisher shall provide any and all reasonable assistance to the SCE
Company to protect the SCE Company’s proprietary rights in any of the SCE
Confidential Information that Publisher or its employees, directors, officers,
or permitted subcontractors, consultants, or agents may have directly or
indirectly disclosed or made available, and that may be duplicated, accessed,
used, possessed or

known in any manner or for any purpose not expressly authorized by this
Agreement, including enforcement of confidentiality agreements, commencement and
prosecution in good faith (alone or with the SCE Company) of legal action, and
reimbursement for all reasonable lawyers’ fees, costs and expenses incurred by
the SCE Company to protect the SCE Company’s proprietary rights in the SCE
Confidential Information. Publisher shall take all steps requested by the SCE
Company to prevent the recurrence of any unauthorized duplication, access, use,
possession or knowledge of the SCE Confidential Information.

13.2 Publisher’s Confidential Information.

13.2.1 Definition of Publisher’s Confidential Information. “Publisher’s
Confidential Information” shall mean:

(i) any Publisher Software provided to the SCE Company pursuant to this
Agreement and all documentation and information relating thereto, including
Product Proposals, Printed Materials and Advertising Materials (other than
documentation and information intended for release to and use by end users, the
general public or the trade);

(ii) other documents and materials developed, owned, licensed or under the
control of Publisher, including all processes, data, hardware, software,
inventions, trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how; and

(iii) information and documents regarding Publisher’s finances, business,
marketing and technical plans, business methods and production plans.

Publisher’s Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, provided to the
SCE Company before or during the Term, including information subsequently
reduced to tangible or written form.


 

Sony Computer Entertainment Europe

GLPA

   20    CONFIDENTIAL



--------------------------------------------------------------------------------

13.2.2 Term of Protection of Publisher’s Confidential Information. The term for
the protection of Publisher’s Confidential Information shall commence on the
Effective Date and shall continue in full force and effect for as long as any of
Publisher’s Confidential Information continues to be maintained as confidential
and proprietary by Publisher.

13.2.3 Preservation of Confidential Information of Publisher. The SCE Company
shall, with respect to Publisher’s Confidential Information:

(i) hold all Publisher’s Confidential Information in confidence and take all
reasonable steps to preserve the confidentiality of Publisher’s Confidential
Information, and to prevent it from falling into the public domain or into the
possession of persons other than those persons to whom disclosure is authorized
hereunder.

(ii) not disclose Publisher’s Confidential Information to any person other than
the SCE Company’s or a Designated Manufacturing Facility’s employees, directors,
agents, consultants and subcontractors who need to know or have access to
Publisher’s Confidential Information for the purposes of this Agreement, and
only to the extent necessary for such purposes.

(iii) ensure that all written materials relating to or containing Publisher’s
Confidential Information be maintained in a secure area and plainly marked to
indicate the proprietary and confidential nature thereof.

(iv) at Publisher’s request, return promptly to Publisher any and all portions
of Publisher’s Confidential Information, together with all copies thereof.

(v) not use Publisher’s Confidential Information, or any portion thereof, except
as provided herein, nor shall the SCE Company remove any proprietary legend set
forth on or contained within any of Publisher’s Confidential Information.

 

13.2.4 Exceptions. The foregoing restrictions shall not apply to any portion of
Publisher’s Confidential Information which:

(i) was previously known by the SCE Company without restriction on disclosure or
use, as proven by written documentation of the SCE Company;

(ii) comes into the possession of the SCE Company from a third party which is
not under any obligation to maintain the confidentiality of such information;

(iii) is or legitimately becomes part of information in the public domain
through no fault of the SCE Company, or any of its employees, directors, agents,
consultants or subcontractors;

(iv) is independently developed by the SCE Company’s employees, consultants or
subcontractors who have not had access to or otherwise used Publisher’s
Confidential Information (or any portion thereof), as proven by written
documentation of the SCE Company;

(v) is required to be disclosed by court, administrative, or governmental order;
provided that the SCE Company attempts, prior to the issuance of any such order,
to maintain the confidentiality of Publisher’s Confidential Information,
including asserting in any action or investigation the restrictions set forth in
this Agreement, and immediately after receiving notice of any such action,
investigation, or threatened action or investigation, notifies Publisher of such
action, investigation, or threatened action or investigation, unless the SCE
Company is ordered by a court not to so notify; or

(vi) is approved for release by written authorization of Publisher.


 

Sony Computer Entertainment Europe

GLPA

   21    CONFIDENTIAL



--------------------------------------------------------------------------------

13.2.5 SCE Company’s Obligations Upon Unauthorized Disclosure. If at any time
the SCE Company becomes aware of any unauthorized duplication, access, use,
possession or knowledge of Publisher’s Confidential Information, it shall notify
Publisher as soon as is reasonably practicable. The SCE Company shall provide
any and all reasonable assistance to Publisher to protect Publisher’s
proprietary rights in any of Publisher’s Confidential Information that it or its
employees or permitted subcontractors may have directly or indirectly disclosed
or made available and that may be duplicated, accessed, used, possessed or known
in a manner or for a purpose not expressly authorized by this Agreement,
including enforcement of confidentiality agreements, commencement and
prosecution in good faith (alone or with Publisher) of legal action, and
reimbursement for all reasonable lawyers’ fees, costs and expenses incurred by
Publisher to protect Publisher’s proprietary rights in Publisher’s Confidential
Information. The SCE Company shall take all reasonable steps requested by
Publisher to prevent the recurrence of any unauthorized duplication, access,
use, possession or knowledge of Publisher’s Confidential Information.

13.3 Confidentiality of Agreement. While the terms of this Agreement and the
Regional Rider shall be treated as SCE Confidential Information, Publisher may
disclose their terms and conditions:

(i) to legal counsel;

(ii) in confidence, to accountants, banks and financing sources and their
advisors;

(iii) in confidence, in connection with the enforcement of this Agreement or
rights arising under or relating to this Agreement; and

(iv) if required, in the opinion of its counsel, to file publicly or otherwise
disclose the terms of this Agreement under applicable securities or other laws,
Publisher shall promptly notify the SCE Company of such obligation so that the
SCE Company has a reasonable opportunity to contest or limit the scope of such
required disclosure, and Publisher shall

request, and shall use best efforts to obtain, confidential treatment for such
sections of this Agreement as the SCE Company may designate.

14. Term Renewal and Termination.

14.1 Term Renewal. The Term shall be automatically extended for additional
one-year terms, unless either party provides the other with written notice of
its election not to extend on or before January 31 of the year in which the Term
would renew. Notwithstanding the foregoing, the term for the protection of SCE
Confidential Information and Publisher’s Confidential Information shall be as
set forth in Sections 13.1.2 and 13.2.2 respectively.

14.2 Termination by SCE Company. The SCE Company shall have the right to
terminate the Agreement immediately, on written notice to Publisher, upon the
occurrence of any of the following:

(i) If Publisher is in material breach of any of its obligations under the
Agreement or under any other agreement entered into between the SCE Company or
any Affiliate, on the one hand, and Publisher on the other hand;

(ii) A statement of intent by Publisher to no longer exercise any of the rights
granted by the SCE Company to Publisher hereunder or Publisher failing to submit
materials under section 6.1 or failing to issue any Purchase Orders during any
period of twelve consecutive calendar months;

(iii) If Publisher (a) is unable to pay its debts when due; (b) makes an
assignment for the benefit of any of its creditors; (c) files or has filed
against it a petition, or an order of bankruptcy or insolvency is made, under
the bankruptcy or insolvency laws of any jurisdiction (and such petition is not
discharged within 60 days) or becomes or is adjudicated bankrupt or insolvent;
(d) is the subject of an order for, or applies for or notices its intent to
apply for, the appointment of an administrator, receiver, administrative
receiver, manager, liquidator, trustee or similar officer to be appointed over
any of its business or property; (e) ceases to do business or enters


 

Sony Computer Entertainment Europe

GLPA

   22    CONFIDENTIAL



--------------------------------------------------------------------------------

into liquidation; or (f) takes or suffers any similar or analogous action in any
jurisdiction as a consequence of debt;

(iv) If a controlling interest in Publisher or in an entity which directly or
indirectly has a controlling interest in Publisher is transferred to a party
that (a) is in breach of any agreement with the SCE Company or any Affiliate;
(b) directly or indirectly holds or acquires a controlling interest in a third
party which designs, develops any of the core components for an interactive
device or product which is directly or indirectly competitive with the System,
or itself develops any product that is directly or indirectly competitive with
the System; or (c) is in litigation or in an adversarial administrative
proceeding with the SCE Company or any Affiliate concerning the SCE Confidential
Information or any SCE Intellectual Property Rights, including challenging
validity of any SCE Intellectual Property Rights;

(v) If Publisher or any entity that directly or indirectly has a controlling
interest in Publisher (a) enters into a business relationship with a third party
related to the design or development of any core components for an interactive
device or product which is directly or indirectly competitive with the System;
or (b) acquires an interest in or otherwise forms a strategic business
relationship with any third party which has developed or owns or acquires
intellectual property rights in any such device or product;

(vi) If Publisher or any of its affiliates initiates any legal or administrative
action against the SCE Company or any Affiliate or challenges the validity of
any SCE Intellectual Property Rights;

(vii) If Publisher fails to pay any sums owed to the SCE Company on the date due
and such default is not fully corrected or cured within ten (10) business days
of the date on which such payment was originally due; or

(viii) If Publisher or any of its officers or employees engage in “hacking” of
any software for any PlayStation

format or in activities which facilitate the same by any third party.

As used hereinabove, “controlling interest” means, with respect to any form of
entity, sufficient power to control the decisions of such entity. Publisher
shall immediately notify the SCE Company in writing in the event that any of the
events or circumstances specified in this Section 14.2 occur. In the event of
termination under 14.2(viii), the SCE Company shall have the right to terminate
any other agreements entered into between the SCE Company and Publisher.

14.3 Product-by-Product Termination. In addition to the events of termination
described in Section 14.2, the SCE Company, at its option, shall be entitled to
terminate, with respect to a particular Licensed Product, the licenses and
related rights herein granted to Publisher immediately on written notice to
Publisher, in the event that (a) Publisher fails to notify the SCE Company
promptly in writing of any material change to any materials previously approved
by the SCE Company in accordance with Sections 6 and the relevant Guidelines,
and such breach is not corrected or cured within 30 days after receipt of
written notice of such breach; (b) Publisher uses a third party that fails to
comply with the requirements of Section 3.2 in connection with the development
of any Licensed Product; (c) any third party with whom Publisher has contracted
for the development of Licensed Products breaches any of its material
obligations to the SCE Company pursuant to such third party’s agreement with the
SCE Company with respect to any such Licensed Product; (d) Publisher cancels a
Licensed Product or fails to provide the SCE Company, in accordance with the
provisions of Section 6 and the relevant Guidelines, with the final version of
the Executable Software for any Licensed Product within three months of the
scheduled release date (as referenced in the Product Proposal or as otherwise
mutually agreed by the parties in writing), fails to provide work in progress to
the SCE Company in strict compliance with the review process set forth in the
Guidelines, fails to provide fully tested final Executable Software in strict
conformance with the


 

Sony Computer Entertainment Europe

GLPA

   23    CONFIDENTIAL



--------------------------------------------------------------------------------

Guidelines; or (e) Publisher otherwise fails materially to conform to the
Guidelines with respect to any particular Licensed Product.

14.4 Options in Lieu of Termination. As alternatives to terminating the
Agreement or all licensed rights with respect to a particular Licensed Product
as set forth in Sections 14.2 and 14.3, the SCE Company may, at its option and
upon written notice to Publisher, suspend this Agreement, entirely or with
respect to a particular Licensed Product or program, for a set period of time
which shall be specified in writing to Publisher upon the occurrence of any
breach of this Agreement. Election of suspension shall not constitute a waiver
of or compromise with respect to any of the SCE Company’s rights under this
Agreement and the SCE Company may elect to terminate this Agreement with respect
to any breach.

14.5 No Refunds. In the event that this Agreement expires or is terminated under
any of Sections 14.2 through 14.4, no portion of any payments of any kind
whatsoever previously provided hereunder shall be owed or be repayable or
refunded to Publisher.

15. Effect of Expiration or Termination.

15.1 Inventory Statement. Within 30 days of the date of expiration or the
effective date of termination with respect to any or all Licensed Products or
this Agreement, Publisher shall provide the SCE Company with an itemized
statement, certified to be accurate by an officer of Publisher, specifying the
number of unsold Units of the Licensed Products as to which such termination
applies, on a title-by-title basis, which remain in its inventory or under its
control at the time of expiration or the effective date of termination. The SCE
Company shall be entitled to conduct at its expense a physical inspection of
Publisher’s inventory and work in process upon reasonable written notice during
normal business hours in order to ascertain or verify such inventory and
inventory statement.

 

15.2 Reversion of Rights. Upon expiration or termination and subject to
Section 15.3, the licenses and related rights herein granted to Publisher shall
immediately revert to the SCE Company, and Publisher shall cease from any
further use of the SCE Confidential Information, Licensed Trademarks and the SCE
Materials and any SCE Intellectual Property Rights therein, and, subject to the
provisions of Section 15.3, Publisher shall have no further right to continue
the development, publication, manufacture, marketing, advertising, sale or other
distribution of any Licensed Products, or to continue to use any Licensed
Trademarks; provided, however, that for a period of one year after the effective
date of termination, and subject to all the terms of Section 13, and provided
this Agreement is not terminated due to any breach or default by Publisher,
Publisher may retain such portions of the SCE Materials and the SCE Confidential
Information as the SCE Company in its sole discretion agrees are required to
support end users who possess Licensed Products but must return all these
materials at the end of such one year period. Upon expiration or termination,
the licenses and related rights herein granted to the SCE Company by Publisher
shall immediately revert to Publisher, and the SCE Company shall cease from any
further use of Product Information and any Publisher Intellectual Property
Rights therein; provided that the SCE Company may continue the manufacture,
marketing, advertising, sale and other such distribution of any SCE Company
demonstration discs containing Publisher’s Product Information which Publisher
had previously approved.

15.3 Disposal of Unsold Units Upon Termination. In the event of termination of
this Agreement under sections 14.2(ii), (iv), or (v), Publisher may sell off
existing inventories of Units of the Disc Products, on a non-exclusive basis,
and strictly in accordance with this Agreement, for a period of [***] from the
date of expiration or effective date of termination of this Agreement, and
provided such inventories have not been manufactured solely or principally for
sale during such period. Subsequent to the expiration of such [***]


 

Sony Computer Entertainment Europe

GLPA

   24    CONFIDENTIAL



--------------------------------------------------------------------------------

period, or in the event this Agreement is terminated under Sections 14.2(i),
(iii), (vi), (vii), or (viii), any and all Units of the Disc Products remaining
in Publisher’s inventory or otherwise under its control shall be destroyed by
Publisher within [***] of such expiration or termination date. Within [***]
after such destruction, Publisher shall provide the SCE Company with an itemized
statement, certified to be accurate by an officer of Publisher, indicating the
number of Units of the Licensed Products which have been destroyed (on a
title-by-title basis), the location and date of such destruction, and the
disposition of the remains of such destroyed materials.

15.4 Disposal of Unsold Units Upon Non-Renewal. In the event that the Term
expires and this Agreement is not renewed, Publisher may continue to publish
those Licensed Products containing Executable Software whose development was
completed before or during the Term, and to use the Licensed Trademarks
strictly, only and directly in connection with such publication, until the Term
expires or, if later, until the second anniversary of the 31 January next
following such completion. Upon expiration of the Term or, the extended period
for publishing Licensed Products, Publisher may sell off existing inventories of
such Licensed Products on a non-exclusive basis for a period of [***] from the
applicable expiration date; provided that such inventory is not manufactured
solely or principally for sale within such sell-off period.

15.5 Return of the SCE Materials and the SCE Confidential Information. Upon the
expiration or earlier termination of this Agreement or following either the
[***] referenced in Sections 15.4 and 15.3 and subject to Section 15.2,
Publisher shall immediately deliver to the SCE Company, or if and to the extent
requested by the SCE Company, destroy, all SCE Materials and any and all copies
thereof, and Publisher and the SCE Company shall, upon the request of the other
party, immediately deliver to the other party, or to the extent requested by
such party destroy,

all Confidential Information of the other party, including any and all copies
thereof, which the other party previously furnished to it in furtherance of this
Agreement. Within five (5) working days after any such destruction, Publisher or
the SCE Company, as appropriate, shall provide the other party with a
certificate of destruction and an itemized statement, each certified to be
accurate by an officer of Publisher, indicating the number of copies or units of
the SCE Materials or SCE Confidential Information which have been destroyed, the
location and date of such destruction and the disposition of the remains of such
destroyed materials. In the event that Publisher fails to return or certify the
destruction of the SCE Materials or SCE Confidential Information and the SCE
Company must resort to legal means (including any use of lawyers) to recover the
SCE Materials or SCE Confidential Information or the value thereof, all costs,
including the SCE Company’s reasonable lawyers’ fees, shall be borne by
Publisher, and the SCE Company may, in addition to the SCE Company’s other
remedies, withhold such amounts from any payment otherwise due from the SCE
Company to Publisher under any agreement between the SCE Company and Publisher.

15.6 Extension of this Agreement; Termination Without Prejudice. The SCE Company
shall be under no obligation to extend this Agreement notwithstanding any
actions taken by either of the parties prior to the expiration of this
Agreement. Upon the expiration of this Agreement, neither party shall be liable
to the other for any damages (whether direct, indirect, consequential or
incidental, and including any expenditures, loss of profits or prospective
profits) sustained or arising out of or alleged to have been sustained or to
have arisen out of such expiration. The expiration or termination of this
Agreement shall be without prejudice to any rights or remedies which one party
may otherwise have against the other party, and shall not excuse either party
from liability with respect to any events occurring prior to expiration or the
effective date of termination.


 

Sony Computer Entertainment Europe

GLPA

   25    CONFIDENTIAL



--------------------------------------------------------------------------------

16. Miscellaneous Provisions.

16.1 Notices. All notices or other communications required or desired to be sent
to either of the parties shall be in writing and shall be sent by registered or
certified mail, postage prepaid, or sent by recognized international courier
service, or facsimile, with charges prepaid. The address for all notices or
other communications required to be sent to the SCE Company or Publisher,
respectively, shall be the mailing address stated in the preamble hereof, or
such other address as may be provided by written notice from one party to the
other on at least ten (10) days’ prior written notice. Any such notice shall be
effective upon the date of actual receipt, as confirmed by the receiving party.

16.2 Audit Provisions. Publisher shall keep full, complete, and accurate books
of accounts and records covering all transactions relating to this Agreement.
Publisher shall preserve such books of accounts, records, documents, and
materials for a period of [***] after the expiration or earlier termination of
this Agreement. Acceptance by the SCE Company of any accounting statement,
purchase order, or payment hereunder will not preclude the SCE Company from
challenging or questioning the accuracy thereof at a later time. In the event
that the SCE Company reasonably believes that the pricing information provided
by Publisher with respect to any Licensed Product is not accurate, the SCE
Company shall be entitled to request additional documentation from Publisher to
support the pricing information provided for such Licensed Product. In addition,
during the Term and for a period of [***] thereafter and upon the giving of
reasonable prior written notice to Publisher, at the SCE Company’s expense,
representatives of the SCE Company shall be given access to, and the right to
inspect, audit, and make copies and summaries of and take extracts from, such
portions of all books and records of Publisher, and Publisher’s affiliates and
branch offices, as pertain to the Licensed Products and any payments due or
credits received hereunder. Any such audit shall take place during normal
business hours and shall, at the SCE Company’s sole election, be conducted
either by an

independent certified accountant or by an appropriately professionally qualified
SCE Company employee. In the event that such inspection reveals any
under-reporting of any payment due to the SCE Company, Publisher shall
immediately pay the SCE Company such amount. In the event that any audit
conducted by the SCE Company reveals that Publisher has under-reported any
payment due to the SCE Company hereunder by [***] or more for the relevant audit
period, then in addition to the payment of the appropriate amount due to the SCE
Company, Publisher shall reimburse the SCE Company for all reasonable audit
costs for that audit and any and all collection costs to recover any unpaid
amounts.

16.3 Force Majeure. Neither the SCE Company nor Publisher shall be liable for
any loss or damage or be deemed to be in breach of this Agreement if its failure
to perform or failure to cure any of its obligations under this Agreement
results from any event or circumstance beyond its reasonable control, including
any natural disaster, fire, flood, earthquake or other Act of God; shortage of
equipment, materials, supplies or transportation facilities; strike or other
industrial dispute; war or rebellion; shutdown or delay in power, telephone or
other essential service due to the failure of computer or communications
equipment or otherwise; provided, however, that the party interfered with gives
the other party written notice thereof promptly, and, in any event, within
fifteen (15) business days of discovery of any such Force Majeure condition. If
notice of the existence of any Force Majeure condition is provided within such
period, the time for performance or cure shall be extended for a period equal to
the duration of the Force Majeure event or circumstance described in such
notice, except that any such cause shall not excuse the payment of any sums owed
to the SCE Company prior to, during or after the occurrence of any such Force
Majeure condition. In the event that the Force Majeure condition continues for
more than 60 days, the SCE Company may terminate this Agreement for cause by
providing written notice to Publisher to such effect.


 

Sony Computer Entertainment Europe

GLPA

   26    CONFIDENTIAL



--------------------------------------------------------------------------------

16.4 No Agency, Partnership or Joint Venture. The relationship between the SCE
Company and Publisher, respectively, is that of licensor and licensee. Both
parties are independent contractors and neither party is the legal
representative, agent, joint venturer, partner or employee of the other party
for any purpose whatsoever. Neither party has any right or authority to assume
or create any obligations of any kind or to make any representation or warranty
on behalf of the other party, whether express or implied, or to bind the other
party in any respect whatsoever.

16.5 Assignment. The SCE Company has entered into this Agreement based upon the
particular reputation, capabilities and experience of Publisher and its
officers, directors and employees. Except as provided in this Agreement,
Publisher may not assign, sublicense, subcontract, encumber or otherwise
transfer this Agreement or any of its rights hereunder, nor delegate or
otherwise transfer any of its obligations hereunder, to any third party unless
the prior written consent of the SCE Company shall first be obtained. Any
attempted or purported assignment, delegation or other such transfer, directly
or indirectly, without the required consent of the SCE Company shall be void and
a material breach of this Agreement. Subject to the foregoing, this Agreement
shall inure to the benefit of the parties and their respective successors and
permitted assigns (other than in connection with any of the events referenced in
Section 14.2(iv).) The SCE Company shall have the right to assign any and all of
its rights and obligations hereunder to any Affiliate(s) or to any company in
the Sony family group of companies.

16.6 Non-solicitation. Neither Publisher nor any of its affilates, by itself,
its officers, employees or agents, or indirectly, shall during the Term, induce
or seek to induce, on an individually targeted basis, the employment or the
engagement of the services of, any employee of the SCE Company or any of its
Affiliates, whose services are (a) specifically engaged in product development
or directly related functions or (b) otherwise reasonably deemed by his

or her employer to be of material importance to the protection of its legitimate
business interests, and (c) with whom Publisher or any of its affiliates shall
have had contact or dealings during the Term. The foregoing provisions shall
continue to apply for a period of 12 months after this Agreement expires or is
terminated.

16.7 Compliance with Applicable Laws. The parties shall at all times comply with
all applicable laws and regulations and all conventions and treaties to which
their countries are a party or relating to or in any way affecting this
Agreement and the performance by the parties of this Agreement, including the US
Children’s Online Privacy Protection Act and all other laws and regulations
relating to the gathering, handling and dissemination of all data from or
concerning end users of Online Products. Each party, at its own expense, shall
negotiate and obtain any approval, license or permit required in the performance
of its obligations, and shall declare, record or take such steps to render this
Agreement binding, including the recording of this Agreement with any
appropriate governmental authorities (if required).

16.8 Legal Costs and Expenses. In the event it is necessary for either party to
retain the services of a lawyer to enforce the provisions of this Agreement or
to file or defend any action arising out of this Agreement, then the prevailing
party in any such action shall be entitled, in addition to any other rights and
remedies available to it at law or in equity, to recover from the other party
its reasonable fees for lawyers and expert witnesses, plus such court costs and
expenses as may be fixed by any court of competent jurisdiction. The term
“prevailing party” for the purposes of this Section shall include a defendant
who has by motion, judgment, verdict or dismissal by the court, successfully
defended against any claim that has been asserted against it.

16.9 Remedies. Unless expressly set forth to the contrary, either party’s
election of any remedies provided for in this Agreement shall not be exclusive
of any other remedies


 

Sony Computer Entertainment Europe

GLPA

   27    CONFIDENTIAL



--------------------------------------------------------------------------------

at law or equity, and all such remedies shall be deemed to be cumulative. Any
breach of Sections 2, 3, 5, 6, 7.1 – 7.7, 13 or 15 of this Agreement would cause
significant and irreparable harm to the SCE Company, the extent of which would
be difficult to ascertain and for which damages might not be an adequate remedy.
Accordingly, in addition to any other remedies, including damages to which the
SCE Company may be entitled, in the event of a breach or threatened breach by
Publisher, or any of its directors, officers, employees, agents or permitted
consultants or subcontractors, of any such Section or Sections of this
Agreement, the SCE Company shall be entitled to the immediate issuance without
bond or other security, of ex parte equitable relief, including injunctive
relief, or, if a bond is required under applicable law, on the posting of a bond
in an amount not to exceed USD [***] enjoining any breach or threatened breach
of any or all of such provisions. In addition, if Publisher fails to comply with
any of its obligations as set forth herein, the SCE Company shall be entitled to
an accounting and repayment of all forms of compensation, commissions,
remuneration or benefits which Publisher directly or indirectly realizes as a
result of or arising in connection with any such failure to comply. Such remedy
shall be in addition to and not in limitation of any injunctive relief or other
remedies to which the SCE Company may be entitled under this Agreement or
otherwise at law or in equity.

16.10 Severability. In the event that any provision of this Agreement or portion
thereof is determined by a court of competent jurisdiction to be invalid or
otherwise unenforceable, such provision or portion shall be enforced to the
extent possible consistent with the stated intention of the parties, or, if
incapable of such enforcement, shall be deemed to be deleted from this
Agreement, while the remainder of this Agreement shall continue in full force
and remain in effect according to its stated terms and conditions.

16.11 Sections Surviving Expiration or Termination. The following Sections shall
survive the expiration or earlier termination of this Agreement for any reason:
5, 6.2, 6.3, 6.4, 7.10, 9, 10, 11, 13, 14.5, 15 and 16 and any terms in any

Regional Rider that are expressly designated as surviving termination.

16.12 Waiver. No failure or delay by either party in exercising any right, power
or remedy under this Agreement shall operate as a waiver of any such right,
power or remedy. No waiver of any provision of this Agreement shall be effective
unless in writing and signed by the party against whom such waiver is sought to
be enforced. Any waiver by either party of any provision of this Agreement shall
not be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision respecting any
future event or circumstance.

16.13 Modification and Amendment. The SCE Company reserves the right, at any
time upon reasonable notice to Publisher, to amend the relevant provisions of
this Agreement or the Guidelines, to take account of or in response to any
decision, order, or objection of any court or governmental or other competition
authority of competent jurisdiction, or any statutory or similar measures that
give effect to any such decision (from which this Agreement and the Guidelines
are not exempt) or to reflect any undertaking by the SCE Company to any such
authority. Any such amendment shall be of prospective application only and shall
not be applied to any Licensed Products submitted to the SCE Company pursuant to
Section 6 prior to the date of the SCE Company’s notice of amendment. In the
event that Publisher is unwilling to accept any such amendment, then Publisher
shall have the right to terminate this Agreement by providing written notice to
the SCE Company no more than 90 days following the date of the SCE Company’s
notice of amendment. The provisions of Section 15.3 shall come into effect upon
any such termination by Publisher. Subject to the remainder of this
Section 16.13 and except as otherwise provided in this Agreement, no
modification or amendment of any provision of this Agreement shall be effective
unless in writing and signed by both of the parties.


 

Sony Computer Entertainment Europe

GLPA

   28    CONFIDENTIAL



--------------------------------------------------------------------------------

16.14 Interpretation. The section headings used in this Agreement are intended
primarily for reference and shall not by themselves determine the construction
or interpretation of this Agreement or any portion hereof. Any reference to
section numbers are to the sections of this Agreement. Any reference to persons
includes natural persons as well as organizations, including firms,
partnerships, companies and corporations. Any phrase introduced by the terms
“including,” “include,” “in particular,” or any similar expression shall be
construed as illustrative and shall not limit the category preceding those
terms.

16.15 Integration. This Agreement, together with the Guidelines, constitutes the
entire agreement between the SCE Company and Publisher and supersedes all prior
or contemporaneous agreements, proposals, representations, understandings and
communications between the SCE Company and Publisher, whether oral or written,
with respect

to the subject matter hereof, including any PlayStation 3 Confidentiality and
Nondisclosure Agreement between the SCE Company and Publisher. Publisher is not
relying upon any statement, representation, warranty or understanding, whether
negligently or innocently made, of any person other than as expressly set out in
this Agreement.

16.16 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and together shall constitute one and the
same instrument.

16.17 Construction. This Agreement shall be fairly interpreted in accordance
with its terms and without any strict construction in favor of or against either
of the parties.


 

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE STATED AT THE BEGINNING OF IT.

 

SONY COMPUTER ENTERTAINMENT EUROPE LIMITED     EA INTERNATIONAL (STUDIO AND
PUBLISHING) LIMITED By:  

/s/ Jim Ryan

    By:  

/s/ Varinder Saini

Print Name:   Jim Ryan     Print Name:   Varinder Saini Title:   EVP & Co-COO  
  Title:   Manager, International Publishing Date:   17 December 2008     Date:
  17 December 2008

NOT AN AGREEMENT UNTIL

EXECUTED BY BOTH PARTIES

 

Sony Computer Entertainment Europe

GLPA

   29    CONFIDENTIAL